Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (claims 1-11, directed a system and method of irrigating a field) in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 remain pending. Claims 12-16 (Group II, drawn to an Alternate wetting and drying system/method) have been cancelled by the applicant in the reply filed on 01/26/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Wendy Slade [53604] on 02/07/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the amendment):
IN THE ABSTRACT:

A method and system for irrigating a field adjacent a watercourse is disclosed comprising a plurality of pumps along the watercourse and measuring from time to time at a plurality of measuring locations the salinity, the pH, the temperature and the turbidity of the water. The measuring locations are different from the pumping locations. A real time salinity, pH, temperature and turbidity at the pumping locations is predicted from the measured values and the pumps selectively disabled or enabled on the predicted salinity, pH, temperature and/or the turbidity. 



***The abstract has been amended to delete the second paragraph to comply with the guidelines set in MPEP 608.01(b).*** 

IN THE CLAIMS:

1. (Currently Amended) A system for providing irrigation to fields adjacent a watercourse having a length in which water having at least one of a salinity, pH, temperature and turbidity that varies over a period of time flows, the system comprising:
a communications system; 
a plurality of sensors each placed at a respective one of a first plurality of
locations along the watercourse length and each measuring at least one of the salinity, the pH, the temperature and the turbidity of the water and connected to said communication system via a wireless connection; 
a server connected to said communication system and receiving from time to 
time and from each of said sensors via said communication system one of a measured salinity, a measured pH, a measured temperature, a measured turbidity and combinations thereof of the water at each of said first plurality of locations; and 

comprising an inlet at one of a second plurality of locations along the watercourse length wherein said first locations are different from said second locations; wherein said server predicts based on said measured salinity, said measured pH, said measured temperature and said measured turbidity at least one of a real time salinity, a real time pH, a real time temperature and a real time turbidity at each of said second locations and further wherein when said real time salinity, said real time pH, said real time temperature and/or said real time turbidity at a given one of said second locations respectively exceeds a salinity threshold value, a pH threshold value, a temperature threshold value and a turbidity threshold value, a given one of said pumps  is disabled and when said real time salinity, real time pH, temperature and/or turbidity at said given one of said second locations is below said salinity threshold value, said pH threshold value, said temperature threshold value and said turbidity threshold value, said given pump is enabled.

***Claim 1 is amended to overcome a 112b issue with the double recitation of “an inlet” in L26-27 by deleting the phrase “having an inlet at said given second location”.***

Currently Amended) A method for irrigating fields adjacent a watercourse having a length and in which water having at least one of a salinity, pH, temperature and turbidity that varies over a period of time flows, the method comprising: 
placing a plurality of pumps each comprising an inlet at one of a plurality of
pumping locations along the watercourse length and an outlet in one of the fields; 
measuring from time to time at a plurality of measuring locations along the
watercourse length at least one of the salinity, the pH, the temperature and the turbidity of the water wherein said measuring locations are different from said pumping locations; and 
predicting from said measured salinity, said measured pH, said measured
temperature and said measured turbidity at least one of a real time salinity, a real time pH, a real time temperature and a real time turbidity at each of said pumping locations; and 
selectively disabling and enabling a given one of said pumps 
 dependent on said real time salinity, said real time pH, said temperature and/or said turbidity at said given pumping location being respectively above or below a salinity threshold value, a pH threshold value, a temperature threshold value and a turbidity threshold value.



11. (Currently Amended) The method of Claim 10, wherein said salinity threshold value varies dependent on a crop type [[of]] in the field in which said given pump  is.

***Claim 11 is being amended to overcome a 112b issue with the double recitation of “an outlet” in L3. Additionally, it has been amended to avoid syntax errors.***

***Only claims 1, 9 and 11 are being amended, all other pending claims are to remain as filed in the response filed on 01/26/2022.***


Allowable Subject Matter
Claims 1-11 (11 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Nickerson (CA 2688197, referred as “Rain Bird Corporation” in the IDS filed 04/12/2019 and the International Report) and Gungl (US 11,178,831) teaching of smart irrigation systems wherein sensors, valves, pumps and controllers are used for measuring conditions of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753